DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The disclosure is objected to because the following informalities:
SPECIFICATION
Page 2, “bod” might need to be changed to “box” since the Examiner interprets it as a typographical error.
CLAIMS
Claim Objections
	Claim 1 is objected because it is unclear locality from where the neck receiver is pulled out and to where it is pulled into.  The Examiner interprets sideways displacement of the neck receiver within the box.

	Claim 2 is objected because it is unclear the definition of container.  The Examiner interprets container as a bottle or vessel.

	Claim 4 is objected because it is unclear the relation among the elastic band and being hinged at a hinging section.  The Examiner interprets being hinged as the looping over of the elastic band over the hinging section.

Claim 4 is objected because it is unclear the behavior extends around the holder in response to receiving the neck portion.  The Examiner interprets extends as the elongation caused in the elastic band due to displacement in the direction of the neck receiver.

	Claim 5 is objected because it is unclear the extent of contact among the elastic band and the holder.  The Examiner interprets contact as looping around the elastic band in the holder.

	Claim 5 is objected because it is unclear the direction of force applied to the curved section which causes the tension in the elastic band.  The Examiner interprets vertical force in the neck portion generates horizontal force in the right direction that imposes tension in the elastic band.

Claim 6 is objected because the operation of the packing device is unclear.  Line 28 (page 7) recites --container is placed in a curved section of the neck receiver--.  Line 2 (page 8) recites --when the container is inserted in the neck receiver--.  The Examiner interprets duplicity of actions among line 28 and line 2.

Claim 7 is objected because it is unclear the relation among the elastic band and being hinged at a hinging section.  The Examiner interprets being hinged as the looping over of the elastic band over the hinging section.

Claim 8 is objected because it is unclear locality of tight position-.   The Examiner interprets tight position as the latching effect caused by the neck receiver when inserting the container in the curved section.

Claim 9 is objected because it is unclear the steps to remove the container from the packing device.  The Examiner interprets the steps as manually holding the neck portion, sliding to the right the neck receiver, and pulling the neck portion out of the packing device.

Appropriate correction required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation:
a container (lines, 4-5).
a neck portion (line 6).
the container (lines 6-7).
an elastic band (line 8).
the elastic band (line 10).
There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, Examiner interprets:
--a container--, --the container-- as the foreign item subject to packaging within the --packaging device--.
--a neck portion-- as a specific region of the --a container--, --the container-- to be placed within the --neck receiver--.
--an elastic band--, --the elastic band-- as the part\device exerting pulling force to the left on the --neck receiver--.

	Claim 2 recites the limitation:
the container (line 12).
There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, Examiner interprets limitation as disclosed in claim 1.

	Claim 3 recites the limitations:
the neck portion (lines 14-15).
the container (line 15).
There is insufficient antecedent basis for these limitations in the claim.  For examination purposes, Examiner interprets limitations as those disclosed in claim 1.  Examiner notes the recitation --the neck portion-- (lines 14-15) and --the container-- (line 15) as not positively recited in claim 1.

	Claim 4 recites the limitations:
the elastic band (line 18).
There is insufficient antecedent basis for these limitations in the claim.  For examination purposes, Examiner interprets limitation as disclosed in claim 3 or its ancestors.  Examiner notes the recitation --the neck portion-- (lines 19-20) and --the container-- (line 20) as not positively recited in claim 3.

Claim 5 recites the limitations:
the elastic band (line 23).
the elastic band (line 23).
the neck portion (line 25).
the container (line 25).
There is insufficient antecedent basis for these limitations in the claim.  For examination purposes, Examiner interprets limitations as those disclosed in claim 4 or its ancestors.

Claim 6 recites the limitations:
the container (line 28).
the elastic band (line 29).
the container (line 29).
the neck portion (lines 29).
the container (line 2).
the neck portion (line 3).
the container (line 3).
There is insufficient antecedent basis for these limitations in the claim.  For examination purposes, Examiner interprets limitations as those disclosed in claim 1.

	Claim 7 recites the limitations:
the elastic band (line 5).
hinging section (line 6).
neck portion (line 6).
the container (line 6).
There is insufficient antecedent basis for these limitations in the claim.  For examination purposes, Examiner interprets limitations as those disclosed in claim 6 or its ancestors.

	Claim 8 recites the limitations:
the container (line 10).
the elastic band (line 11).
the container (line 12).
There is insufficient antecedent basis for these limitations in the claim.  For examination purposes, Examiner interprets limitations as those disclosed in claim 7 or its ancestors.

	Claim 9 recites the limitations:
the container (line 14).
the container (line 15).
the neck portion (line 15).
fingers (line 15).
slots (line 15).
There is insufficient antecedent basis for these limitations in the claim.  For examination purposes, Examiner interprets limitations as those disclosed in claim 8 or its ancestors.

	Claims 5-9 are rejected since they recite functional limitations of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kolb (U. S. Patent 47,430), hereinafter KOLB, in view of Bovet (France Patent Application FR2600307A1 [English Machine Translation]) hereinafter BOVET.
Regarding claim 1, KOLB teaches (see Figure 1 below) a packaging device (Fig. 1) comprising a box (Fig. 1), a neck receiver (Fig. 2, B), a holder (Fig. 4), an elastic band (Fig. 4, D), neck receiver (Fig. 2, B) is pulled out-into position within a channel (Fig. 2, F [sidewall], G [opposed to F]) on the box (Fig. 1, box) via elastic band (Fig. 4, D).  KOLB fails to teach neck receiver (Fig. 2, B) receives neck portion of the container.
However, BOVET teaches (see Figure 2 below) neck receiver (Fig. 6, 13) receives neck portion of the container (Fig. 6, 25) to laterally support and hold the neck of a container [bottle], (page 7, claim 4, lines.4-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the packaging device of KOLB to incorporate the neck receiver as taught by BOVET to laterally support and hold the neck of a container.

Figure 1

    PNG
    media_image1.png
    840
    573
    media_image1.png
    Greyscale


Figure 2

    PNG
    media_image2.png
    782
    567
    media_image2.png
    Greyscale


Regarding claim 2, the combination of KOLB and BOVET teaches the claimed invention as above in claim 1.  BOVET further teaches (see Figure 2 above) the container (Fig. 6, 18) being a bottle within the packaging device (Fig. 6, self-supporting tray) to permit satisfactory mechanization of the packaging lines [processing the packaging device] and improve mechanical strength during stacking [of the packaging device], (page 1, DESCRIPTION FR2600307A1, lines 5-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the packaging device of KOLB to incorporate a bottle as taught by BOVET to permit satisfactory mechanization of the packaging lines [processing the packaging device] and improve mechanical strength during stacking [of the packaging device].

Regarding claim 3, the combination of KOLB and BOVET teaches the claimed invention as above in claim 1.  BOVET further teaches (see Figure 3 below) the neck receiver (Fig. 2, 10) possess curved section (Fig. 2, 17) to receive the neck portion of the container [bottle].

Figure 3

    PNG
    media_image3.png
    572
    701
    media_image3.png
    Greyscale


Claims 4-6, 9 are rejected under 35 U.S.C. 103 as being unpatentable over KOLB, in view of BOVET, as applied to claim 1 above, further in view of Jones et. al. (U. K. Patent GB283331A) hereinafter JONES.
Regarding claim 4, the combination of KOLB and BOVET teaches the claimed invention as above in claim 3.  KOLB further teaches (see Figure 1 above) that the elastic band (Fig. 4, D) is hinged to a hinging section (Fig. 2, hinging section) in the box (Fig. 1, box).  KOLB fails to teach that the elastic band (Fig. 4, D) extends around the holder (Fig. 4, holder) as response to receiving the neck portion.
However, JONES teaches (see Figure 4 below) the elastic band (Fig. 2, A) extend around the holder (Fig. 2, 6) as response to receiving the neck portion of the container to restrict its movement (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the packaging device of KOLB and BOVET to incorporate the elastic band of JONES to restrict the movement of the container upon receiving its neck portion.

Figure 4

    PNG
    media_image4.png
    853
    409
    media_image4.png
    Greyscale


Regarding claim 5, the combination of KOLB, BOVET, and JONES teaches the claimed invention as above in claim 4.  KOLB, BOVET, and JONES further teach the holder is positioned inside the neck receiver to contact the elastic band.  The elastic band creates tension to pull the neck receiver along the channel when a force is applied on the curved section of the neck receiver using the neck portion of the container.

Regarding claim 6, the combination of KOLB, BOVET, and JONES teaches the claimed invention as above in claim 1.  The combination of KOLB, BOVET, and JONES further teaches operation of the packaging device requires the neck portion of the container to be placed near, but not within, the curved section of the neck receiver.  The elastic band hinging around the curved section of the neck receiver must be extended to accept the neck portion of the container.  The neck receiver will move to the left (due to the location of the elastic band in JONES) upon inserting the neck portion of the container into the curved section of the neck receiver.  The secure position of the container within the packaging device occurs when its neck portion falls within the curved section of the neck receiver.

Regarding claim 9, the combination of KOLB, BOVET, and JONES teaches the claimed invention as above in claim 8.  The combination of KOLB, BOVET, and JONES further teaches the container is removable by manually holding by its neck portion via inserting fingers in slots in the surface of the box.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Parisot (U. S. Patent 3,765,528):  Teaches a packaging device with similar characteristics as the claimed invention.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS JAVIER RODRIGUEZ MOLINA whose telephone number is (571)272-8947.  The examiner can normally be reached M-F: 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Templeton can be reached on (571) 270-1477.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.R.M./
/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735